—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered July 25, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s accessorial liability could be readily inferred from his directions to the undercover officer, coupled with his remaining at what reasonably appeared to be his *258“post” and his warning cries when being placed under arrest, thus establishing his complicity as “lookout” and “steerer” (see, People v Gonzalez, 276 AD2d 366).
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Nardelli, Williams, Rubin and Marlow, JJ.